Citation Nr: 1735750	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-37 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for alcohol dependence as secondary to PTSD. 

3.  Entitlement to service connection for carpal tunnel syndrome (CTS), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to September 1970, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a Board hearing at the RO before the undersigned in April 2015.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issues of entitlement to service connection for alcohol dependence and CTS are REMANDED to the AOJ; and are discussed in the REMAND section of this decision.  VA will notify the Veteran if further action is required.



FINDING OF FACT

The Veteran has PTSD with associated depression as the result of a stressor related to fear of hostile military action.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: (i) a diagnosis of PTSD (ii) an in-service stressor generally supported by credible evidence; and (iii) medical evidence establishing a link between the stressor and the diagnosis.  38 C.F.R. § 3.304(f). 

If a stressor claimed is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "  Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear.  38 C.F.R. § 3.304(f)(3).

There are conflicting opinions in this case as to whether the Veteran meets the criteria for a diagnosis of PTSD.  In 2011 the Veteran began receiving VA treatment for what was labeled as PTSD.  He was hospitalized from October to November 2011.  The discharge summary prepared by a VA psychologist included diagnoses of PTSD and dysthymia.  Parts of the report associate the depression with PTSD.  The psychologist noted that the Veteran had experienced multiple traumas during combat in Vietnam.  Two specific stressors were noted.  These involved being mortared on his first day in Vietnam and always being fearful of friendly fire hitting his base.  He also described fear associated with having to do perimeter duties ad night and seeing wounded soldiers in the field.

In May 2012, a VA examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner diagnosed only alcohol and cocaine dependence, and a personality disorder.  The Veteran reportedly said he never participated in combat operations.  The reported stressor consisted of racial tension; being punched in the face by an NCO's girlfriend.

The VA hospital report satisfies all of the requirements for service connection.  It includes a medical diagnosis of PTSD with dysthymic disorder; and that the diagnosis was based on stressors related to fear of hostile military action.  The VA psychologist obviously found the stressor to be sufficient to support the diagnosis and they are consistent with the Veteran's service as an army cook in Vietnam from July 1969 to September 1970.  The report was based on observations made during weeks of hospitalization.

The VA examination report is the product of a much shorter opportunity to interview and observe the Veteran and does not comment on the previously reported stressors related to fear of hostile enemy military action.

The evidence is in at least equipoise that the Veteran meets the criteria for his claimed psychiatric disability.  Reasonable doubt is resolved in his favor and the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is granted.


REMAND

The record does not include an opinion as to whether the claimed alcohol dependence is secondary to the now service connected psychiatric disability.  Such an opinion is needed.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (holding that service connection is permitted for alcohol dependence that is a result of a service connected disability).  

The law provides a presumption of service connection for veterans who; during active military, naval, or air service; served in the Republic of Vietnam and incur early onset peripheral neuropathy.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  The Board notes that CTS is not a condition for which presumptive service connection is available.  38 U.S.C.A.         § 1116 (a)(2); 38 C.F.R. § 3.309 (e); but see also 38 C.F.R. § 3.309(e), Note 2.  However, the Board also notes that direct service connection is not ruled out.  Therefore, on remand an examination should be obtained to determine the nature and etiology of the Veteran's CTS. 

Finally, while on remand, the Veteran should be given an opportunity to identify any private records relevant to the claim on appeal that have not been obtained.  Furthermore, any outstanding VA treatment records should also be associated with the record on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine whether it is at least as likely as not that the Veteran's alcohol dependence was caused or aggravated by the service connected psychiatric disability.  The examiner should consider whether the Veteran has used alcohol to self-medicate the effects of the psychiatric disability.  The examiner should provide reasons for the opinion.

The examiner should provide reasons for this opinion.

3.  The Veteran should be afforded a VA examination in order to determine whether the claimed CTS is the result of a disease or injury in service, to include exposure to herbicide agents, such as Agent Orange.  

The examiner should opine whether the CTS constitutes an early onset peripheral neuropathy.

The examiner should review the claims file and provide reasons for the opinions.

4.  If any benefits sought on appeal is denied, issue a supplemental statement of the case, and then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


